
	

114 HR 5058 IH: Free Credit Score Act of 2016
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5058
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mrs. Beatty (for herself, Ms. Kaptur, Mr. Clyburn, Ms. Kelly of Illinois, Ms. Moore, Mr. Scott of Virginia, Mr. Rangel, Mr. Hastings, Mr. Cleaver, Mrs. Lawrence, Mr. Johnson of Georgia, Mr. Clay, Mr. Bishop of Georgia, Ms. Jackson Lee, Ms. Fudge, Ms. Lee, Mr. Danny K. Davis of Illinois, Mr. Hinojosa, Ms. Adams, Ms. Wilson of Florida, Mr. Richmond, Ms. Norton, Ms. Edwards, Mrs. Watson Coleman, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to require certain consumer reporting agencies to include a
			 credit score when providing consumers with a free annual consumer report.
	
	
 1.Short tileThis Act may be cited as the Free Credit Score Act of 2016. 2.Inclusion of credit score with free annual reportThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 609(a)(1)(B), by inserting before the period the following: , except as required under section 612(a)(1)(D); and (2)in section 612(a)(1), by adding at the end the following:
				
 (D)Inclusion of credit scoreA consumer reporting agency that provides a consumer report to a consumer pursuant to subparagraph (A) shall also provide such consumer with a credit score (as defined under section 609(f))..
			
